Citation Nr: 0938459	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  04-03 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to Agent Orange, for the 
purpose of accrued benefits.

2.  Entitlement to service connection for colon cancer, to 
include as due to exposure to Agent Orange, for the purpose 
of accrued benefits.

3.  Entitlement to service connection for terminal metastatic 
cancer, to include as due to exposure to Agent Orange, for 
the purpose of accrued benefits.

4.  Entitlement to service connection for a claimed low back 
disorder, for the purpose of accrued benefits.

5.  Entitlement to service connection for cause of the 
Veteran's death.

REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to 
December 1964.  He died in September 2002; the appellant is 
his surviving spouse. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  The Board remanded the issues on appeal in July 
2006, April 2008 and July 2008 for further development of the 
record.

In April 2008, the Board denied the appellant's claim for 
entitlement to service connection for hypertension, for the 
purposes of accrued benefits and remanded the claim for 
entitlement to service connection for a low back disorder, 
for the purposes of accrued benefits.  However, the 
appellant's claims of entitlement to service connection for 
diabetes, colon cancer and terminal metastatic cancer, to 
include as due to exposure to Agent Orange, for the purpose 
of accrued benefits were subject to an April 2007 stay 
granted by the United States Court of Appeals for Veteran's 
Claims (Court) pending the resolution of an appeal of Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert den. 129 S.Ct. 
1002 (2009).  The Court's order stayed the adjudication of 
all cases before the Board that were potentially affected by 
Haas. Ribaudo v. Nicholson, 21 Vet. App. 137, 147 (2007).  
The stay encompassed all claims of service connection as a 
result of exposure to herbicides in which the only evidence 
of such exposure was the receipt of the Vietnam Service Medal 
or service on a vessel off the shores of Vietnam.  In this 
case, the Veteran's service records indicate that the Veteran 
served aboard the USS Cowell 100 miles off the coast of 
Vietnam and received the Armed Forces Expeditionary Medical 
for this service.  Given the only evidence of exposure to 
herbicides in this case was the Veteran's service aboard the 
USS Cowell 100 miles off the coast of Vietnam, the 
appellant's claims for service connection for diabetes, colon 
cancer and terminal metastatic cancer, for the purposes of 
accrued benefits were subject to the stay.

In May 2008, the Federal Circuit decided Haas v. Peake, 
upholding VA's interpretation of applicable regulations that 
presume exposure to herbicides only in the cases of Veterans 
who served on land or on the inland waterways in Vietnam. 
Haas, 525 F.3d at 1189.  Certiorari was denied in January 
2009.  Haas, 129 S.Ct. at 1002.  The stay on claims affected 
by Haas was lifted.  Therefore, the appellant's claims in 
this regard may now be adjudicated.


FINDINGS OF FACT

1.  In May 2002, the Veteran submitted claims for service 
connection for diabetes, colon cancer, terminal metastatic 
cancer and spinal problems.  At the time of the Veteran's 
death, these claims remained pending.

2.  There is no evidence that the Veteran's naval service 
involved duty or visitation in country in Vietnam.

3.  There is no evidence that the Veteran's diabetes, colon 
cancer and terminal metastatic cancer were caused by exposure 
to an herbicide agent while in service.  Herbicide agent 
exposure is not shown.

4. There is no evidence that the Veteran's diabetes, colon 
cancer and terminal metastatic cancer were caused by exposure 
to shipboard toxins while in service.

5. The Veteran's diabetes, colon cancer and terminal 
metastatic cancer were not shown to have been present in 
service and diabetes and cancer was not shown to be present 
within one year after service.

6.  The competent evidence of record at the time of the 
Veteran's death does indicate that the Veteran had a low back 
disability that more likely than not had its onset during his 
period of service.  

7.  The Veteran died in September 2002 as the result of 
metastatic colon cancer.  

8.  At the time of the Veteran's death, service connection 
was not in effect for any disability.

9.  The metastatic colon cancer is not shown to be causally 
related to the Veteran's period of service.  

10.  The preponderance of the competent medical evidence is 
against a finding that the cause of the Veteran's death was 
related to his active military service or was related to 
disease or injury demonstrated in service. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus is not shown to be due disease or 
injury that was incurred in or aggravated by service; nor may 
it be presumed to have been incurred therein: nor may it be 
presumed to have been due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).

2.  Colon cancer is not shown to be due disease or injury 
that was incurred in or aggravated by service; nor may it be 
presumed to have been incurred therein; nor may it be 
presumed to have been due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).

3.  Terminal metastatic cancer is not shown to be due disease 
or injury that was incurred in or aggravated by service; nor 
may it be presumed to have been incurred therein; nor may it 
be presumed to have been due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2008).

4.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for entitlement to service connection for 
a low back disability for purposes of accrued benefits have 
been met. 38 U.S.C.A. §§ 1110, 1131, 5121 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.1000 (2008).

5.  A disability of service origin did not cause or 
contribute substantially or materially to the Veteran's 
death. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1310, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA 

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the appellant.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate her claim.  The RO also notified the appellant 
of exactly which portion of that evidence was to be provided 
by her and which portion VA would attempt to obtain on her 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed rating decision.  However, as 
indicated above, the RO has taken all necessary steps to both 
notify the appellant of the evidence needed to substantiate 
her claim and assist her in developing relevant evidence.  
Moreover, the RO readjudicated the appeal, most recently in 
an April 2008 Supplemental Statement of the Case.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The RO notified the Veteran 
of the evidence necessary to establish both disability 
ratings and effective dates in compliance with these 
requirements.  Id. 

In the context of a claim for DIC benefits, section 5103(a) 
notice must be tailored to the claim.  The notice should 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Unlike a claim to 
reopen, an original DIC claim imposes upon VA no obligation 
to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased Veteran's lifetime was not granted.  Where a 
claimant submits a detailed application for benefits, VA must 
provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  In the noted VCAA letters the RO provided the 
appellant the proper notice in compliance with these 
requirements.  Id.

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of her claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

II. Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Also, certain chronic diseases, including diabetes mellitus 
or cancer, may be presumed to have been incurred during 
qualifying service if shown the Veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A.	Accrued Benefits 

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.1000 (2008).  An application for accrued 
benefits must be filed within one year after the date of 
death.  A claim for death pension, compensation, or 
dependency and indemnity compensation, by a surviving spouse 
is deemed to include a claim for any accrued benefits.  See 
38 C.F.R. § 3.1000(c); 3.152(b) (2008).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application. 
Id. at 1300.

1.	Diabetes, Colon Cancer, Terminal metastatic cancer

The appellant asserts that the Veteran's diabetes, colon 
cancer and terminal metastatic cancer were related to his 
military service. Specifically, the appellant argues that his 
diabetes, colon cancer and terminal metastatic cancer were 
caused by exposure to toxins while the Veteran served aboard 
the USS Cowell with periods of in-country "R&R" in Vietnam.

In this regard, the Board observes that VA regulations also 
provide that a veteran who had active military, naval, or air 
service in the Republic of Vietnam during the Vietnam Era and 
has one of the diseases listed in 38 C.F.R. § 3.309(e), 
including type II diabetes mellitus, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307(a)(6)(iii).  In such 
circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e). See 38 C.F.R. § 3.307(a)(6)(ii).  However, service 
in Vietnam does not include service that took place 
exclusively in the territorial waters offshore Vietnam, if 
the Veteran never set foot on land there. See Haas v. Peake, 
544 F.3d 1306, 1308- 1309 (Fed. Cir. 2008), cert. den. 129 
S.Ct. 1002 (2009).  

Despite the appellant's contentions, there is no evidence of 
record whatsoever that the Veteran was actually in the 
Republic of Vietnam during service and as noted above, 
service aboard the USS Cowell 100 miles off the coast of 
Vietnam is not sufficient.  In the absence of evidence 
confirming service in the Republic of Vietnam, 38 C.F.R. § 
3.307(a)(6)(iii) is not applicable, and the appellant's 
claims will only be addressed on a direct service connection 
basis in this decision. See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  In any event, colon cancer and 
terminal metastatic cancer are not disorders subject to the 
presumptive provisions as they were first demonstrated years 
after separation from service.  38 C.F.R. § 3.309(e).

The Board has reviewed the Veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, diabetes mellitus, colon cancer and 
terminal metastatic cancer during service.  The earliest 
evidence of record of diabetes mellitus is an undated VA 
diabetes mellitus questionnaire indicating that the Veteran 
was first diagnosed with diabetes in December 1999 
(approximately 35 years after service).  A February 2000 VA 
medical center record reports that the Veteran was diagnosed 
with colon cancer in 1997 (approximately 33 years after 
service).  See Maxson v. Grober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (a prolonged period without medical complaint may 
be considered with other factors in the analysis of a service 
connection claim).  The February 2000 record further reported 
that biopsies were positive for metastatic adenocarcinoma, 
consistent with metastatic colon cancer and that the 
Veteran's condition was terminal.  Significantly, none of the 
subsequent medical evidence of record contains an opinion or 
similar evidence linking diabetes mellitus, colon cancer or 
terminal metastatic cancer back to service.

The Board emphasizes at this point that this decision does 
not imply that the appellant is not sincere.  Although the 
appellant may sincerely believe that the Veteran's diabetes, 
colon cancer and terminal metastatic cancer were the result 
of the Veteran's service, as a lay person, she is not 
competent to render a medical diagnosis or an opinion 
concerning medical causation. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The law is clear the record must 
show that a disorder or disease was incurred in or aggravated 
by service.  In the absence of such evidence or satisfaction 
of applicable presumptive provisions, service connection is 
not warranted.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the appellant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the appellant's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal in this 
regard is denied.


2.	Low back disorder

As noted, the record shows that the Veteran died in September 
2002.  The file reflects that there was a claim pending for 
service connection for spinal disorder at the time of his 
death.  In September 2002, the Veteran's widow filed a claim 
for dependency and indemnity compensation for the cause of 
the Veteran's death.  Of record at the time of the Veteran's 
death were service treatment records and VA medical records 
dated October 1999 to September 2002 documenting the 
treatment the Veteran received for his various medical 
issues, including treatment for a low back disorder. 

During service, the Veteran was seen for complaints of low 
back pain.  In an August 1964 service treatment record, the 
Veteran received treatment for complaints of sudden onset of 
low back pain while pulling on a rope aboard the ship.  
Examination showed tenderness to palpation along the lower 
lumbar spine in the left paravertebral area with associated 
muscle spasm.  Back motion was painful in all planes.  X-rays 
were within normal limits.  The Veteran was placed on bed 
rest and started on physical therapy with heat massage and 
hyperextension back exercises.  The provisional diagnosis was 
low back strain; final diagnosis was acute low back myositis.

Subsequent to service, an October 1999 VA treatment record 
showed degenerative changes at multiple levels, possible 
spinal stenosis at L4-5 and calcific densities in the left 
upper quadrant of uncertain etiology and location.  In a 
November 1999 VA physical therapy consult record, the Veteran 
was seen for chronic low back pain but stated he just lives 
with the back pain.  He reported that his back pain stemmed 
from an injury when he was on active duty and resulted in 
degenerative disc disease and degenerative joint disease of 
the lumbar spine.  A complete back evaluation was not 
provided per the Veteran's request.  The Veteran was provided 
information on how to care for his back disorder and advised 
to follow-up in the future.

Given the above evidence, the Board finds that the evidence 
of record at the time of the Veteran's death is in relative 
equipoise in showing that the Veteran's low back disorder 
onset during his period of service.  In this regard the Board 
notes that VA regulations allow for service connection for a 
disability diagnosed after discharge when all of the evidence 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  To that end, the Board notes that the 
Veteran, although not competent to render a medical diagnosis 
or an opinion concerning medical causation, is certainly 
competent to report symptoms capable of lay observation. See 
Espiritu v. Derwinski, 2 Vet. App. at 494 (1992); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Given the 
Veteran's in-service complaints and diagnoses and reports of 
continuity since service, the Board finds that the evidence 
is essentially in equipoise in showing the low back disorder 
onset in service.  In such cases, reasonable doubt in 
resolved in the appellant's favor, warranting allowance of 
service connection in this regard.

B.	Cause of death

Service connection may also be granted for the cause of the 
Veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The Board observes that the Veteran died in September 2002.  
The death certificate lists metastatic colon cancer as the 
cause of death.  At the time of the Veteran's death, service 
connection was not in effect for any disorder.

In reviewing the Veteran's service treatment records, the 
Board notes that the records contained no notations 
indicating complaints or findings pertaining to metastatic 
colon cancer.  The appellant contends that during service the 
Veteran was exposed to toxins that eventually caused the 
disease (colon cancer) that caused his death. 

Given its review of the record, the Board finds that service 
connection for cause of the Veteran's death is simply not 
warranted.  In this regard, the Board notes the discussion 
herein above in which the Board concluded that diabetes, 
colon cancer and terminal metastatic cancer were not 
etiologically related to the Veteran's period of service.  
The Board is aware that this decision herein grants service 
connection for a low back disorder; however, none of the 
evidence indicates that this low back disorder caused or 
contributed substantially or materially to the cause the 
Veteran's death.  Further, the appellant does not contend 
that the low back disorder caused the Veteran's death.

The Board emphasizes at this point that this decision does 
not imply that the appellant is not sincere.  Although the 
appellant may sincerely believe that the cause of the 
Veteran's death was connected to diseases contracted as a 
result of his service, as a lay person, she is not competent 
to render a medical diagnosis or an opinion concerning 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. at 
494 (1992).  The law is clear the record must show that a 
disorder or disease incurred in or aggravated by service 
either caused or contributed substantially or materially to 
the cause of death.  In the absence of such evidence, service 
connection for cause of the Veteran's death is not warranted.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the appellant 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the appellant's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. at 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal in this 
regard is denied.


ORDER

Service connection for diabetes mellitus, for the purpose of 
accrued benefits is denied.

Service connection for colon cancer, for the purpose of 
accrued benefits is denied.

Service connection for terminal metastatic cancer, for the 
purpose of accrued benefits is denied.

Service connection for a low back disorder, for the purpose 
of accrued benefits is granted.

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


